IN THE SUPREME COURT OF THE STATE OF DELAWARE

ASHLAND INC., a Kentucky              §
Corporation,                          §           No. 293, 2017
                                      §
      Plaintiff Below, Appellant,     §
                                      §           Court Below: Superior Court of
      v.                              §           the State of Delaware
                                      §
NEXEO SOLUTIONS, LLC, f/k/a           §           C.A. No. N14C-07-243 EMD
TPG ACCOLADE, LLC,                    §           CCLD
a Delaware Limited Liability Company, §
                                      §
      Defendant Below, Appellee.      §

                              Submitted: January 24, 2018
                              Decided:   January 31, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 31st day of January 2018, upon consideration of the parties’ briefs and

the record below, it appears to the Court that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned in its thorough

decision dated June 21, 2017.1




1
 Ashland Inc. v Nexeo Solutions LLC, f/k/a TPG Accolade, LLC, C.A. No. N14C-07-243 EMD
CCLD (Super. Ct. June 21, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2